Citation Nr: 0724582	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-07 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 30 percent rating for PTSD. 

In June 2003, the RO granted a temporary total rating for 
hospitalization for PTSD from January 2003 through March 2003 
and a 30 percent rating, effective April 1, 2003.  


FINDING OF FACT

The veteran died on March [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 27, 2007, the Board received correspondence dated 
March 21, 2007, that forwarded a death certificate stating 
that the veteran died on March [redacted], 2007.  The certificate was 
not filed with the veteran's claims file and was not viewed 
by the Board.  Subsequent requests for an additional copy 
were made to the RO; however, no copy could be obtained after 
a reasonable search.  Electronic records of claimant personal 
data maintained by VA confirmed that the veteran died in 
March 2007.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


